Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Consider independent claims 1 and 5 the limitations “wherein the surface image includes superimposed image data obtained by superimposing a plurality of image at a plurality of focal positions”.  The best prior art of record found during the examination of the present application is: Bender 3,785,733.
Bender Abstract teaches a target, for lenses of various different effective focal lengths, a precision ruler is superimposed on the target, and a matching precision ruler is mounted on the ground glass at the rear of the camera.  Furthermore Bender teaches C1L5 a movable lens board, upon which any of a number of different focal length lenses may be mounted.  The camera further includes controls which may be employed to accurately position the lens board and copy board relative to one another and relative to the film plane, in order to achieve a properly focused image of material to be copied, at any desired ratio of magnification or reduction. Bender nor Schneiter teach “wherein the surface image includes superimposed image data obtained by superimposing a plurality of image at a plurality of focal positions” where the calibration tool surface image “having a plurality of height different parts on a 
The above reference neither alone nor in combination disclose the technical features of the claimed invention in context or as a whole. Hence, the present application is allowable.
Accordingly, Applicants' invention is allowed for these reasons and the reasons stated by the Applicant in the Amendment/Remarks submitted on 12/24/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200033666, 20140204220, 20050122400, 20050013504, 20040046888, 20030090586, 3785733, 5153780, 20050046944.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SIHAR KARWAN/
Examiner, Art Unit 2422

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422